UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2012 Date of reporting period: December 31, 2012 ITEM 1.REPORT TO STOCKHOLDERS DAVIS VARIABLE ACCOUNT FUND, INC. Table of Contents Management’s Discussion of Fund Performance: Davis Value Portfolio 2 Davis Financial Portfolio 4 Davis Real Estate Portfolio 6 Fund Overview: Davis Value Portfolio 8 Davis Financial Portfolio 10 Davis Real Estate Portfolio 11 Expense Example 13 Schedule of Investments: Davis Value Portfolio 14 Davis Financial Portfolio 18 Davis Real Estate Portfolio 20 Statements of Assets and Liabilities 23 Statements of Operations 24 Statements of Changes in Net Assets 25 Notes to Financial Statements 27 Federal Income Tax Information 34 Financial Highlights: Davis Value Portfolio 35 Davis Financial Portfolio 36 Davis Real Estate Portfolio 37 Report of Independent Registered Public Accounting Firm 38 Directors and Officers 39 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Variable Account Fund, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis Variable Account Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds. A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO Performance Overview Davis Value Portfolio delivered a total return on net asset value of 13.08% for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 16.00%. The sectors1 within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest performance (but still positive) were Utilities and Energy. Factors Impacting the Portfolio’s Performance Energy companies were the most important detractor2 from the Portfolio’s performance. The Portfolio’s Energy companies under-performed the corresponding sector within the Index and had a slightly lower relative average weighting in this weaker performing sector. EOG Resources3 was among the most important contributors to performance. Canadian Natural Resources, Occidental Petroleum, OGX Petroleo e Gas Participacoes, Devon Energy, and China Coal Energy were among the most important detractors from performance. The Portfolio no longer owns OGX Petroleo e Gas Participacoes or China Coal Energy. Consumer Discretionary companies contributed to the Portfolio’s absolute performance, but detracted from its performance relative to the Index. The Portfolio’s Consumer Discretionary companies under-performed the corresponding sector within the Index and had a lower relative average weighting in this stronger performing sector. Walt Disney was among the most important contributors to performance. Bed Bath & Beyond and Groupon were among the most important detractors from performance. Financial companies were the most important contributor to the Portfolio’s absolute performance. The Portfolio’s Financial companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting in this stronger performing sector. Wells Fargo, Bank of New York Mellon, and American Express were among the most important contributors to performance. Julius Baer Group and Fairfax Financial Holdings were among the most important detractors from performance. Consumer Staple companies were also an important contributor to the Portfolio’s performance. The Portfolio’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Costco Wholesale, CVS Caremark, and Diageo were among the most important contributors to performance. The Portfolio had approximately 17% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Value Portfolio’s investment objective is long-term growth of capital. There can be no assurance that the Portfolio will achieve its objective. Davis Value Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Value Portfolio versus the Standard & Poor’s 500® Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Value Portfolio 13.08% (0.89)% 6.26% 3.27% 0.64% 0.64% Standard & Poor’s 500® Index 16.00% 1.66% 7.10% 2.11% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Value Portfolio contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Portfolio performance changes over time and current performance may be higher or lower than stated. The operating expense ratio may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account. If performance included the effect of these additional charges, the return would be lower. 3 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO Performance Overview Davis Financial Portfolio delivered a total return on net asset value of 18.83% for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 16.00%. Factors Impacting the Portfolio’s Performance The Portfolio’s Financial sector holdings under-performed the corresponding sector1 within the Index, but out-performed the Index as a whole. The Financial sector was the strongest performing sector of the Index. The Portfolio also had a limited amount of assets invested in other sectors, which contributed2 to overall performance. Diversified Financial companies were the largest contributor to the Portfolio’s performance. The Portfolio’s Diversified Financialcompanies under-performed the corresponding industry group within the Index. American Express3, Visa, Bank of New York Mellon, Brookfield Asset Management, and Goldman Sachs Group were among the most important contributors to performance. Julius Baer Group and First Marblehead were among the most important detractors from performance. Insurance companies were the second largest contributor to the Portfolio’s performance. The Portfolio’s Insurance companies under-performed the corresponding industry group within the Index. Transatlantic Holdings, Everest Re Group, and Alleghany were among the most important contributors to performance. Transatlantic Holdings was acquired by Alleghany in March of 2012. Banking companies were the third largest contributor to the Portfolio’s performance. The Portfolio’s Banking companies out-performed the corresponding industry group within the Index. Wells Fargo and State Bank of India were among the most important contributors to performance. Canadian Natural Resources was the single most important detractor from the Portfolio’s performance during the year. Sino-Forest and Bed Bath & Beyond were also among the most important detractors from the Portfolio’s performance. The Portfolio no longer owns Sino-Forest. The Portfolio had approximately 23% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Financial Portfolio’s investment objective is long-term growth of capital. There can be no assurance that the Portfolio will achieve its objective.Davis Financial Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, financial services risk, focused portfolio risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, under $10 billion market capitalization risk,interest rate sensitivity risk, credit risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Financial Portfolio concentrates its investments in the financial sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector. The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a portfolio that does not concentrate its investments. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Portfolio versus the Standard & Poor’s 500® Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Financial Portfolio 18.83% (1.65)% 4.93% 2.88% 0.69% 0.69% Standard & Poor’s 500® Index 16.00% 1.66% 7.10% 2.11% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Financial Portfolio contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Portfolio performance changes over time and current performance may be higher or lower than stated. The operating expense ratio may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account. If performance included the effect of these additional charges, the return would be lower. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO Performance Overview Davis Real Estate Portfolio delivered a total return on net asset value of 17.15% for the year ended December 31, 2012. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 17.55%. Every sub-industry1 within the Index delivered positive returns. Industrial REITs and Retail REITs turned in the strongest performances while Hotels, Resorts & Cruise Lines and Residential REITs turned in the weakest (but still positive) performances over the year. Factors Impacting the Portfolio’s Performance Retail REITs were the most important contributor2 to the Portfolio’s absolute performance. The Portfolio’s Retail REITs performed in-line with the corresponding sub-industry within the Index, but a lower relative average weighting in this stronger performing sub-industry detracted from performance relative to the Index. Simon Property Group3, CBL & Associates Properties, and DDR were among the most important contributors to performance. Taubman Centers was among the weakest performers, turning in a small positive performance. The Portfolio had more invested in Office REITs than in any other sub-industry and they were another important contributor to the Portfolio’s absolute performance. The Portfolio’s Office REITs out-performed the corresponding sub-industry within the Index, but a higher relative average weighting compared to the Index detracted from relative performance. Coresite Realty and Brandywine Realty Trust were among the most important contributors to performance. DuPont Fabros Technology was among the most important detractors from performance. The Portfolio no longer owns Coresite Realty. Other important contributors to the Portfolio’s performance were Forest City Enterprises, Weyerhaeuser, and DCT Industrial Trust. LaSalle Hotel Properties and HCP detracted from the Portfolio’s performance. The Portfolio’s bond holdings also contributed to the Portfolio’s performance lagging the Index. The Portfolio no longer owns Weyerhaeuser. Davis Real Estate Portfolio’s investment objective is total return through a combination of growth and income. There can be no assurance that the Portfolio will achieve its objective. Davis Real Estate Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, real estate risk, focused portfolio risk, foreign country risk, under $10 billion market capitalization risk, variable current income risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. Davis Real Estate Portfolio concentrates its investments in the real estate sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector. The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a portfolio that does not concentrate its investments. Davis Real Estate Portfolio is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified portfolio that is not allowed to focus its investments in a few companies. Should the portfolio manager determine that it is prudent to focus the Portfolio’s investments in a few companies, the Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1 The companies included in the Wilshire U.S. Real Estate Securities Index are divided into eight sub-industries. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Portfolio versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Index over 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Real Estate Portfolio 17.15% 1.32% 9.61% 8.67% 0.77% 0.77% Standard & Poor’s 500® Index 16.00% 1.66% 7.10% 2.11% Wilshire U.S. Real Estate Securities Index 17.55% 5.08% 11.65% 10.91% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses. Investments cannot be made directly in the Index. The performance data for Davis Real Estate Portfolio contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Portfolio performance changes over time and current performance may be higher or lower than stated. The operating expense ratio may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account. If performance included the effect of these additional charges, the return would be lower. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS VALUE PORTFOLIO December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 78.19% Diversified Financials 18.12% 6.45% Common Stock (Foreign) 17.32% Insurance 12.43% 3.99% Convertible Bonds (Foreign) 0.03% Food & Staples Retailing 11.59% 2.35% Short-Term Investments 4.19% Energy 9.85% 10.94% Other Assets & Liabilities 0.27% Information Technology 9.08% 18.96% 100.00% Materials 7.27% 3.61% Food, Beverage & Tobacco 6.21% 5.91% Banks 6.10% 2.84% Retailing 5.46% 4.13% Health Care 3.01% 12.38% Transportation 2.92% 1.62% Media 2.65% 3.54% Other 2.65% 14.81% Capital Goods 1.35% 7.80% Commercial & Professional Services 1.31% 0.67% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) CVS Caremark Corp. Food & Staples Retailing 6.42% Wells Fargo & Co. Commercial Banks 5.83% American Express Co. Consumer Finance 5.68% Bank of New York Mellon Corp. Capital Markets 5.07% Costco Wholesale Corp. Food & Staples Retailing 4.37% Google Inc., Class A Software & Services 4.01% Loews Corp. Multi-line Insurance 2.87% Berkshire Hathaway Inc., Class A Property & Casualty Insurance 2.83% EOG Resources, Inc. Energy 2.78% Bed Bath & Beyond Inc. Retailing 2.68% 8 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 0.30% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Emerson Electric Co. Capital Goods 05/02/12 0.40% Groupon, Inc. Retailing 03/14/12 0.16% International Business Machines Corp. Software & Services 11/07/12 0.32% Laboratory Corp. of America Holdings Health Care Equipment & Services 10/25/12 0.12% Sysco Corp. Food & Staples Retailing 03/06/12 0.28% Tiffany & Co. Retailing 01/23/12 0.30% Walgreen Co. Food & Staples Retailing 01/24/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain(Loss) Baxter International Inc. Health Care Equipment & Services 07/13/12 $ 215,253 Becton, Dickinson and Co. Health Care Equipment & Services 06/15/12 227,854 China Coal Energy Co., Ltd. - H Energy 10/11/12 557,642 China Shipping Development Co., Ltd. - H Transportation 10/16/12 (1,850,329) Expedia, Inc. Retailing 11/20/12 1,258,653 Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences 07/03/12 1,021,280 Kraft Foods Inc., Class A Food, Beverage & Tobacco 06/18/12 548,737 Li & Fung Ltd. Retailing 08/10/12 125,432 LLX Logistica S.A. Transportation 06/15/12 (43,343) Lockheed Martin Corp. Capital Goods 07/18/12 568,964 Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 07/09/12 4,672,686 MMX Mineracao e Metalicos S.A., Pfd. Materials 02/02/12 11,603 OGX Petroleo e Gas Participacoes S.A. Energy 12/28/12 (893,356) Roche Holding AG - Genusschein Pharmaceuticals, Biotechnology & Life Sciences 07/20/12 808,892 Sealed Air Corp. Materials 11/13/12 383,887 Sino-Forest Corp. Materials 07/10/12 (4,503,143) Sino-Forest Corp., Restricted Materials 07/10/12 (141,083) Transatlantic Holdings, Inc. Reinsurance 03/06/12 96,317 TripAdvisor Inc. Retailing 04/17/12 330,578 Walgreen Co. Food & Staples Retailing 11/20/12 31,860 9 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS FINANCIAL PORTFOLIO December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 75.41% Diversified Financials 39.08% 6.45% Common Stock (Foreign) 23.41% Insurance 31.80% 3.99% Short-Term Investments 1.36% Banks 19.50% 2.84% Other Assets & Liabilities (0.18)% Energy 2.99% 10.94% 100.00% Food & Staples Retailing 2.94% 2.35% Information Technology 2.35% 18.96% Retailing 1.34% 4.13% Health Care – 12.38% Capital Goods – 7.80% Food, Beverage & Tobacco – 5.91% Other – 24.25% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) American Express Co. Consumer Finance 10.61% Wells Fargo & Co. Commercial Banks 8.89% State Bank of India Ltd., GDR Commercial Banks 6.12% Bank of New York Mellon Corp. Capital Markets 5.85% Markel Corp. Property & Casualty Insurance 5.60% Loews Corp. Multi-line Insurance 5.51% Julius Baer Group Ltd. Capital Markets 4.91% Alleghany Corp. Reinsurance 4.82% American International Group, Inc. Multi-line Insurance 4.65% Brookfield Asset Management Inc., Class A Capital Markets 4.53% New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 4.00% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets ACE Ltd. Property & Casualty Insurance 04/02/12 2.55% American International Group, Inc. Multi-line Insurance 10/24/12 4.65% Google Inc., Class A Software & Services 04/16/12 2.32% PNC Financial Services Group, Inc. Commercial Banks 01/18/12 – Toronto-Dominion Bank Commercial Banks 04/02/12 2.61% Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $500,000 are highlighted) Security Industry Date of Final Sale Realized Gain(Loss) Banco Santander Brasil S.A., ADS Commercial Banks 02/22/12 $ PNC Financial Services Group, Inc. Commercial Banks 02/22/12 18,658 RHJ International Diversified Financial Services 02/28/12 Sino-Forest Corp. Materials 07/10/12 T. Rowe Price Group Inc. Capital Markets 02/24/12 156,681 Transatlantic Holdings, Inc. Reinsurance 03/06/12 81,870 10 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS REAL ESTATE PORTFOLIO December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Wilshire U.S. Real Estate Securities Index Common Stock 84.41% Preferred Stock 6.59% Fund Convertible Bonds 2.47% Office REITs 29.13% 14.55% Short-Term Investments 6.22% Residential REITs 21.97% 18.31% Other Assets & Liabilities 0.31% Specialized REITs 18.11% 27.82% 100.00% Retail REITs 16.97% 25.72% Industrial REITs 6.60% 5.04% Real Estate Operating Companies 3.90% 1.55% Diversified REITs 3.32% 6.65% Hotels, Resorts & Cruise Lines – 0.36% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) American Campus Communities, Inc. Residential REITs 5.19% Simon Property Group, Inc. Retail REITs 4.97% Digital Realty Trust, Inc. Office REITs 4.41% Alexandria Real Estate Equities, Inc. Office REITs 4.41% Rayonier Inc. Specialized REITs 3.44% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 3.25% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Office REITs 3.15% Vornado Realty Trust Diversified REITs 3.11% AvalonBay Communities, Inc. Residential REITs 2.95% Ventas, Inc. Specialized REITs 2.81% 11 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 1.50% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets American Tower Corp. Specialized REITs 01/05/12 1.69% BRE Properties, Inc. Residential REITs 11/01/12 2.57% DuPont Fabros Technology Inc., 7.625%, Series B, Pfd. Office REITs 01/13/12 0.41% Home Properties, Inc. Residential REITs 04/23/12 0.96% Host Hotels & Resorts Inc. Specialized REITs 01/13/12 2.48% LaSalle Hotel Properties Specialized REITs 07/20/12 1.63% Potlatch Corp. Specialized REITs 04/27/12 – Sunstone Hotel Investors, Inc. Specialized REITs 01/13/12 – Taubman Centers, Inc. Retail REITs 06/25/12 1.03% Taubman Centers, Inc., 6.50%, Series J, Pfd. Retail REITs 08/03/12 0.36% Weyerhaeuser Co. Specialized REITs 04/27/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $100,000 are highlighted) Security Industry Date of Final Sale Realized Gain (Loss) Coresite Realty Corp. Office REITs 10/15/12 $ CubeSmart Specialized REITs 06/29/12 Plum Creek Timber Co., Inc. Specialized REITs 06/27/12 Potlatch Corp. Specialized REITs 09/17/12 SL Green Operating Partnership L.P., 144A Conv. Sr. Notes, 3.00%, 03/30/27 Office REITs 03/30/12 Sunstone Hotel Investors, Inc. Specialized REITs 06/08/12 Weyerhaeuser Co. Specialized REITs 10/03/12 12 DAVIS VARIABLE ACCOUNT FUND, INC. Expense Example Example As a shareholder of each Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each Fund is for the six-month period ended December 31, 2012. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value Ending Account Value Expenses Paid During Period* (07/01/12) (12/31/12) (07/01/12-12/31/12) Davis Value Portfolio (annualized expense ratio 0.64%**) Actual Hypothetical Davis Financial Portfolio (annualized expense ratio 0.68%**) Actual Hypothetical Davis Real Estate Portfolio (annualized expense ratio 0.76%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to the Fund’s annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of certain reimbursements from the Adviser. 13 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO December 31, 2012 Shares Value (Note 1) COMMON STOCK – (95.51%) CONSUMER DISCRETIONARY – (8.81%) Automobiles & Components – (0.67%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.39%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.53%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (5.22%) Bed Bath & Beyond Inc.* CarMax, Inc.* Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (17.23%) Food & Staples Retailing – (11.07%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (5.93%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (0.23%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (9.41%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd. Total Energy 14 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (36.09%) Banks – (5.83%) Commercial Banks – (5.83%) Wells Fargo & Co. $ Diversified Financials – (17.31%) Capital Markets – (9.97%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.68%) American Express Co. Diversified Financial Services – (1.66%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (11.88%) Insurance Brokers – (0.18%) Aon PLC Multi-line Insurance – (3.57%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a) Loews Corp. Property & Casualty Insurance – (6.44%) ACE Ltd. Berkshire Hathaway Inc., Class A* 73 Markel Corp.* Progressive Corp. Reinsurance – (1.69%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.07%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (2.88%) Health Care Equipment & Services – (2.24%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* 15 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (0.64%) Agilent Technologies, Inc. $ Pfizer Inc. Total Health Care INDUSTRIALS – (5.33%) Capital Goods – (1.29%) Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (1.25%) Iron Mountain Inc. Transportation – (2.79%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (8.68%) Semiconductors & Semiconductor Equipment – (1.76%) Intel Corp. Texas Instruments Inc. Software & Services – (6.63%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.29%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.91%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (0.17%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $204,173,084) 16 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) December 31, 2012 Principal Value (Note 1) CONVERTIBLE BONDS – (0.03%) MATERIALS – (0.03%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b)(c) $ $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (4.19%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $6,290,063 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $6,415,800) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $8,187,123 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $8,350,740) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $14,477,000) Total Investments – (99.73%) – (Identified cost $219,386,084) – (d) Other Assets Less Liabilities – (0.27%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $897,547 or 0.26% of the Fund's net assets as of December 31, 2012. (b) Restricted Security – See Note 7 of the Notes to Financial Statements. (c) This security is in default.See Note 1 of the Notes to Financial Statements. (d) Aggregate cost for federal income tax purposes is $220,972,911. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 17 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO December 31, 2012 Shares/Units Value (Note 1) COMMON STOCK – (98.82%) CONSUMER DISCRETIONARY – (1.32%) Retailing – (1.32%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.91%) Food & Staples Retailing – (2.91%) CVS Caremark Corp. Total Consumer Staples ENERGY – (2.96%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (89.31%) Banks – (19.27%) Commercial Banks – (19.27%) ICICI Bank Ltd., ADR(India) State Bank of India Ltd., GDR(India) Toronto-Dominion Bank(Canada) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (38.62%) Capital Markets – (22.09%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Oaktree Capital Group LLC, Class A Consumer Finance – (10.83%) American Express Co. First Marblehead Corp.* Diversified Financial Services – (5.70%) Bank of America Corp. Cielo S.A.(Brazil) Visa Inc., Class A Insurance – (31.42%) Multi-line Insurance – (10.16%) American International Group, Inc.* Loews Corp. Property & Casualty Insurance – (12.35%) ACE Ltd. Markel Corp.* 18 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) December 31, 2012 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (Continued) Progressive Corp. $ Reinsurance – (8.91%) Alleghany Corp.* Everest Re Group, Ltd. Total Financials INFORMATION TECHNOLOGY – (2.32%) Software & Services – (2.32%) Google Inc., Class A* Total Information Technology TOTAL COMMON STOCK – (Identified cost $49,949,605) SHORT-TERM INVESTMENTS – (1.36%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $398,004 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $405,960) $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $519,008 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $529,380) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $917,000) Total Investments – (100.18%) – (Identified cost $50,866,605) – (a) Liabilities Less Other Assets – (0.18%) Net Assets – (100.00%) $ ADR: American Depositary Receipt GDR: Global Depositary Receipt *Non-Income producing security. (a) Aggregate cost for federal income tax purposes is $51,219,863. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 19 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO December 31, 2012 Shares Value (Note 1) COMMON STOCK – (84.41%) FINANCIALS – (84.41%) Real Estate – (84.41%) Real Estate Investment Trusts (REITs) – (81.16%) Diversified REITs – (3.11%) Vornado Realty Trust $ Industrial REITs – (5.10%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Prologis, Inc. Office REITs – (20.73%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Corporate Office Properties Trust Digital Realty Trust, Inc. DuPont Fabros Technology Inc. SL Green Realty Corp. Residential REITs – (20.54%) American Campus Communities, Inc. AvalonBay Communities, Inc. BRE Properties, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Home Properties, Inc. Post Properties, Inc. Retail REITs – (14.76%) CBL & Associates Properties, Inc. DDR Corp. Federal Realty Investment Trust Kimco Realty Corp. Macerich Co. Simon Property Group, Inc. Taubman Centers, Inc. Specialized REITs – (16.92%) American Tower Corp. EPR Properties HCP, Inc. Host Hotels & Resorts Inc. LaSalle Hotel Properties Public Storage Rayonier Inc. 20 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) December 31, 2012 Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Investment Trusts (REITs) – (Continued) Specialized REITs – (Continued) Ventas, Inc. $ Real Estate Management & Development – (3.25%) Real Estate Operating Companies – (3.25%) Forest City Enterprises, Inc., Class A* Total Financials TOTAL COMMON STOCK – (Identified cost $21,158,641) PREFERRED STOCK – (6.59%) FINANCIALS – (6.59%) Real Estate – (6.59%) Real Estate Investment Trusts (REITs) – (6.59%) Industrial REITs – (1.07%) Prologis, Inc., 6.75%, Series M Office REITs – (4.42%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Cum. Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. DuPont Fabros Technology Inc., 7.625%, Series B Retail REITs – (1.10%) CBL & Associates Properties, Inc., 7.375%, Series D Taubman Centers, Inc., 6.50%, Series J Total Financials TOTAL PREFERRED STOCK – (Identified cost $932,240) CONVERTIBLE BONDS – (2.47%) FINANCIALS – (2.47%) Real Estate – (2.47%) Real Estate Investment Trusts (REITs) – (2.08%) Office REITs – (2.08%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ Real Estate Management & Development – (0.39%) Real Estate Operating Companies – (0.39%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $424,000) 21 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) December 31, 2012 Principal Value (Note 1) SHORT-TERM INVESTMENTS – (6.22%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $759,008 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $774,180) $ $ Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $987,015 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $1,006,740) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,746,000) Total Investments – (99.69%) – (Identified cost $24,260,881) – (b) Other Assets Less Liabilities – (0.31%) Net Assets – (100.00%) $ * Non-Income producing security. (a) This security is subject to Rule 144A. The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations. This security amounted to $583,295 or 2.08% of the Fund's net assets as of December 31, 2012. (b) Aggregate cost for federal income tax purposes is $24,337,068. At December 31, 2012 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 22 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Assets and Liabilities At December 31, 2012 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ $ Cash Receivables: Capital stock sold Dividends and interest Investment securities sold – – Prepaid expenses Total assets LIABILITIES: Payables: Capital stock redeemed Accrued audit fees Accrued custodian fees Accrued management fees Other accrued expenses Total liabilities NET ASSETS $ $ $ SHARES OUTSTANDING NET ASSET VALUE, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ $ Additional paid-in capital Undistributed (overdistributed) net investment income Accumulated net realized gains (losses) from investments Net unrealized appreciation on investments and foreign currency transactions Net Assets $ $ $ *Including: Cost of investments $ $ $ See Notes to Financial Statements 23 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Operations For the year ended December 31, 2012 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio INVESTMENT INCOME: Income: Dividends* $ $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees 55 22 Miscellaneous Total expenses Expenses paid indirectly (Note 4) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain (loss) Net increase in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ $ $ *Net of foreign taxes withheld as follows $ $ $ – See Notes to Financial Statements 24 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Changes in Net Assets For the year ended December 31, 2012 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio OPERATIONS: Net investment income $ $ $ Net realized gain (loss) from investments and foreign currency transactions Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income Realized gains from investment transactions – Return of capital – – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ $ $ *Including undistributed (overdistributed) net investment income of $ $ $ See Notes to Financial Statements 25 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Changes in Net Assets For the year ended December 31, 2011 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio OPERATIONS: Net investment income $ $ $ Net realized gain from investments and foreign currency transactions Net decrease in unrealized appreciation on investments and foreign currency transactions Net increase (decrease) in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income Realized gains from investment transactions – – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total decrease in net assets NET ASSETS: Beginning of year End of year* $ $ $ *Including undistributed net investment income of $ $ $ See Notes to Financial Statements 26 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Davis Variable Account Fund, Inc. (a Maryland corporation), consists of three series of funds, Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio (collectively “Funds”). Davis Value Portfolio and Davis Financial Portfolio are registered under the Investment Company Act of 1940 (“40 Act”), as amended, as diversified, open-end management investment companies. Davis Real Estate Portfolio is registered under the 40 Act, as amended, as a non-diversified, open-end management investment company. Only insurance companies, for the purpose of funding variable annuity or variable life insurance contracts, may purchase shares of the Funds. The Funds account separately for the assets, liabilities, and operations of each series. The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business. Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation. Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices. Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued. Fixed income securities with more than 60 days to maturity are generally valued using evaluated prices or matrix pricing methods determined by an independent pricing service which takes into consideration factors such as yield, maturity, liquidity, ratings, and traded prices in identical or similar securities. Securities (including restricted securities) for which market quotations are not readily available or securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued, but after the close of their respective exchanges will be fair valued using a standardized fair valuation methodology applicable to the security type or the significant event as previously approved by the Funds’ Pricing Committee and Board of Directors. The Pricing Committee considers all facts it deems relevant that are reasonably available, through either public information or information available to the Adviser’s portfolio management team, when determining the fair value of a security. To assess the continuing appropriateness of security valuations, the Adviser may compare prior day prices, prices of comparable securities, and sale prices to the prior or current day prices and challenge those prices exceeding certain tolerance levels with the third-party pricing service or broker source. Fair value determinations are subject to review, approval, and ratification by the Funds’ Board of Directors at its next regularly scheduled meeting covering the period in which the fair valuation was determined. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value. The Funds’ valuation procedures are reviewed and subject to approval by the Board of Directors. There have been no significant changes to the fair valuation procedures during the period. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodologies used for valuing securities are not necessarily an indication of the risks associated with investing in those securities nor can it be assured that the Funds can obtain the fair value assigned to a security if they were to sell the security. 27 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following is a summary of the inputs used as of December 31, 2012 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials Health care – – Industrials – – Information technology – Materials – – Telecommunication services – – Total Level 1 Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities*: Consumer discretionary – – Consumer staples – – Financials Industrials – – Materials – – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Total Level 3 – – – Total Investments $ $ $ Level 1 to Level 2 Transfers**: Consumer discretionary $ $ – $ – Consumer staples – – Financials – Industrials – – Materials – – Total $ $ $ – Level 2 to Level 1 Transfers**: Financials $ – $ $ – *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges and the initial public offering of an investment triggered the transfers of investments between Level 1 and Level 2 of the fair value hierarchy during the year ended December 31, 2012. 28 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements - (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value during the year ended December 31, 2012: Davis Value Portfolio Davis Financial Portfolio Investment Securities: Beginning balance $ $ Net realized loss Decrease in unrealized depreciation Ending balance $ – $ – There were no transfers of investments into or out of Level 3 of the fair value hierarchy during the period. Realized and unrealized gains (losses) are included in the related amounts on investments in the Statements of Operations. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts. These balances are invested in one or more repurchase agreements, secured by U.S. Government securities. A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation. The cost basis of such assets and liabilities is determined based upon historical exchange rates. Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar. Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss. When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed. Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate. The Funds include foreign currency gains and losses realized on the sales of investments together with market gains and losses on such investments in the Statements of Operations. 29 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders. Therefore, no provision for federal income or excise tax is required. The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of December 31, 2012, no provision for income tax is required in the Funds’ financial statements related to these tax positions. The Funds’ federal and state (Arizona) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue. The earliest tax year that remains subject to examination by these jurisdictions is 2009. The Regulated Investment Company Modernization Act of 2010 requires that capital loss carryforwards with no expiration, if any, be utilized before capital loss carryforwards with expiration dates. At December 31, 2012, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows. Capital Loss Carryforwards Davis Financial Davis Real Estate Portfolio Portfolio Pre-Enactment Expiring 12/31/2017 $ $ Post-Enactment No Expiration Short-term – – Long-term – $ $ Utilized in 2012 $ – $ Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost. Dividend income is recorded on the ex-dividend date. Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss. Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 30 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date. Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, passive foreign investment company shares, and partnership income. The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes. Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds. The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Accordingly,during the year ended December 31, 2012, for Davis Value Portfolio, amounts have been reclassified to reflect an increase in undistributed net investment income of $30,426 and a corresponding decrease in accumulated net realized gains from investments and foreign currency transactions; for Davis Financial Portfolio, amounts have been reclassified to reflect a decrease in overdistributed net investment income of $135,186, a decrease in accumulated net realized losses from investments and foreign currency transactions of $276,172, and a decrease in additional paid in capital of $411,358; for Davis Real Estate Portfolio, amounts have been reclassified to reflect a decrease in undistributed net investment income of $316 and a corresponding decrease in accumulated net realized losses from investments and foreign currency transactions. The Funds’ net assets have not been affected by these reclassifications. The tax character of distributions paid during the years ended December 31, 2012 and 2011 was as follows: Ordinary Income Long-Term Capital Gain Return of Capital Total Davis Value Portfolio $ $ $ – $ – Davis Financial Portfolio $ $ – $ $ – – Davis Real Estate Portfolio $ $ – $ – $ – – As of December 31, 2012, the components of distributable earnings (accumulated losses) on a tax basis were as follows: Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Undistributed net investment income $ 320,559 $ – $ Accumulated net realized losses from investments and foreign currency transactions – Undistributed long-term capital gains – – Net unrealized appreciation on investments Total $ $ Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses. The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. 31 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Defaulted Securities - The Funds may hold securities in default and are not obligated to dispose of securities whose issuers or underlying obligors subsequently default. As of December 31, 2012, the value of defaulted securities in Davis Value Portfolio amounted to $109,940 (cost: $736,000) or 0.03% of the Fund’s net assets. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the year ended December 31, 2012 were as follows: Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Cost of purchases $ $ $ Proceeds from sales NOTE 3 - FEES AND OTHER TRANSACTIONS WITH AFFILIATES Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds. DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser. The Funds pay no fees directly to DSA-NY. Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. During the year ended December 31, 2011, Davis Financial Portfolio transferred securities valued at $395,726 to another registered investment company managed by the Adviser. Davis Financial Portfolio realized a loss of $213,085. Investment Advisory Fees - Advisory fees are paid monthly to the Adviser. The annual rate for each Fund is 0.55% of the average net assets. Accounting Fees - State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider. Fees for accounting services are included in the custodian fees as State Street Bank also serves as the Funds’ custodian. The Adviser is also paid for certain accounting services. The fee paid to the Adviser for these services during the year ended December 31, 2012 for Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio amounted to $6,000, $2,004, and $2,004, respectively. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $11, $6, and $4 for Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio, respectively, during the year ended December 31, 2012. 32 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 5 - CAPITAL STOCK At December 31, 2012, there were 5 billion shares of capital stock ($0.001 par value per share) authorized. Transactions in capital stock were as follows: Year ended December 31, 2012 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ $ $ Year ended December 31, 2011 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ $ $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes. The purchase of securities with borrowed funds creates leverage in the Fund. Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively. Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%. The Funds had no borrowings during the year ended December 31, 2012. 33 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) December 31, 2012 NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale. They are valued under methods approved by the Board of Directors as reflecting fair value.The aggregate value of restricted securities in Davis Value Portfolio amounted to $109,940 or 0.03% of the Fund’s net assets as of December 31, 2012. Information regarding restricted securities is as follows: Fund Security Acquisition Date Principal Units Cost per Unit Valuation per Unit as of December 31, 2012 Davis Value Portfolio Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 07/17/08 $ $ FEDERAL INCOME TAX INFORMATION (UNAUDITED) Each Fund designates the following amounts distributed during the calendar year ended December 31, 2012, as dividends eligible for the corporate dividends-received deduction and long-term capital gain distributions. Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Income dividends $ $ $ Income qualifying for corporate dividends-received deduction $ 96% $ 95% $ –%* Long-term capital gain distributions $ $ – $ – * Less than 0.50%. 34 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights DAVIS VALUE PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Year endedDecember 31, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income Distributions from Realized Gains – – Total Dividends and Distributions Net Asset Value, End of Period $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross % Netb % Ratio of Net Investment Income to Average Net Assets % Portfolio Turnover Ratec 10 % 13 % 21 % 20 % 17 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns do not reflect charges attributable to your insurance company’s separate account. Inclusion of these charges would reduce the total returns shown. b The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 35 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights – (Continued) DAVIS FINANCIAL PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Year endedDecember 31, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income – Distributions from Realized Gains – a – – – Return of Capital – Total Dividends and Distributions Net Asset Value, End of Period $ Total Returnb % % % %c % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross % Netd % Ratio of Net Investment Income to Average Net Assets % Portfolio Turnover Ratee 16 % 11 % 2 % 10 % 16 % a Less than $0.005 per share. b Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns do not reflect charges attributable to your insurance company’s separate account. Inclusion of these charges would reduce the total returns shown. c Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns. This settlement had an approximate impact of 0.4% on the investment performance of the Fund in 2009. This was a one-time event that is unlikely to be repeated. d The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. e The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 36 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights – (Continued) DAVIS REAL ESTATE PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Year endedDecember 31, Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income Distributions from Realized Gains – Return of Capital – Total Dividends and Distributions Net Asset Value, End of Period $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross % Netb % Ratio of Net Investment Income to Average Net Assets % Portfolio Turnover Ratec 51 % 75 % 43 % 70 % 41 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns do not reflect charges attributable to your insurance company’s separate account. Inclusion of these charges would reduce the total returns shown. b The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. c The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period. Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 37 DAVIS VARIABLE ACCOUNT FUND, INC. Report of Independent Registered Public Accounting Firm The Shareholders and Board of Directors Davis Variable Account Fund, Inc.: We have audited the accompanying statements of assets and liabilities of Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio (each a series of Davis Variable Account Fund, Inc.), including the schedules of investments, as of December 31, 2012, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of December 31, 2012, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio as of December 31, 2012, the results of their operations for the year then ended, the changes in their net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. KPMG LLP Denver, Colorado February 11, 2013 38 DAVIS VARIABLE ACCOUNT FUND, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death, or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon Feinblatt LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company, N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corp. (diversified financial holding company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Principal, Spears Abacus Advisors, LLC (investment management firm) since August 2011; former Chairman, NorthRoad Capital Management, LLC (investment management firm). 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT) 2002-2007. 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Co., N.V. (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 39 DAVIS VARIABLE ACCOUNT FUND, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President and Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer, and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 40 DAVIS VARIABLE ACCOUNT FUND INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 1225 Seventeenth Street, Suite 800 Denver, Colorado 80202 For more information about Davis Variable Account Fund, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report. The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge, upon request, by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com. Quarterly Fact Sheets are available on the Funds’ website at www.davisfunds.com. DAVIS VALUE PORTFOLIO Table of Contents Management's Discussion of Fund Performance 2 Fund Overview 4 Expense Example 6 Schedule of Investments 7 Statement of Assets and Liabilities 11 Statement of Operations 12 Statements of Changes in Net Assets 13 Notes to Financial Statements 14 Federal Income Tax Information 19 Financial Highlights 20 Report of Independent Registered Public Accounting Firm 21 Directors and Officers 22 This Annual Report is authorized for use by existing shareholders. Prospective shareholders must receive a current Davis Value Portfolio prospectus, which contains more information about investment strategies, risks, charges, and expenses. Please read the prospectus carefully before investing or sending money. Shares of the Davis Value Portfolio are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund. A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year. The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, and on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. DAVIS VALUE PORTFOLIO Management’s Discussion of Fund Performance Performance Overview Davis Value Portfolio delivered a total return on net asset value of 13.08% for the year ended December 31, 2012. Over the same time period, the Standard & Poor’s 500® Index (“Index”) returned 16.00%. The sectors1 within the Index that turned in the strongest performance over the year were Financials and Consumer Discretionary. The sectors within the Index that turned in the weakest performance (but still positive) were Utilities and Energy. Factors Impacting the Portfolio’s Performance Energy companies were the most important detractor2 from the Portfolio’s performance. The Portfolio’s Energy companies under-performed the corresponding sector within the Index and had a slightly lower relative average weighting in this weaker performing sector. EOG Resources3 was among the most important contributors to performance. Canadian Natural Resources, Occidental Petroleum, OGX Petroleo e Gas Participacoes, Devon Energy, and China Coal Energy were among the most important detractors from performance. The Portfolio no longer owns OGX Petroleo e Gas Participacoes or China Coal Energy. Consumer Discretionary companies contributed to the Portfolio’s absolute performance, but detracted from its performance relative to the Index. The Portfolio’s Consumer Discretionary companies under-performed the corresponding sector within the Index and had a lower relative average weighting in this stronger performing sector. Walt Disney was among the most important contributors to performance. Bed Bath & Beyond and Groupon were among the most important detractors from performance. Financial companies were the most important contributor to the Portfolio’s absolute performance. The Portfolio’s Financial companies under-performed the corresponding sector within the Index, but benefited from a higher relative average weighting in this stronger performing sector. Wells Fargo, Bank of New York Mellon, and American Express were among the most important contributors to performance. Julius Baer Group and Fairfax Financial Holdings were among the most important detractors from performance. Consumer Staple companies were also an important contributor to the Portfolio’s performance. The Portfolio’s Consumer Staple companies out-performed the corresponding sector within the Index and had a higher relative average weighting. Costco Wholesale, CVS Caremark, and Diageo were among the most important contributors to performance. The Portfolio had approximately 17% of its net assets invested in foreign companies at December 31, 2012. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Value Portfolio’s investment objective is long-term growth of capital. There can be no assurance that the Portfolio will achieve its objective. Davis Value Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, emerging market risk, foreign currency risk, trading markets and depositary receipts risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors. One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio. For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies. The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS VALUE PORTFOLIO Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis Value Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on December 31, 2002 Average Annual Total Return for periods ended December 31, 2012 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Value Portfolio 13.08% (0.89)% 6.26% 3.27% 0.64% 0.64% Standard & Poor’s 500® Index 16.00% 1.66% 7.10% 2.11% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange. The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks. Investments cannot be made directly in the Index. The performance data for Davis Value Portfolio contained in this report represents past performance, assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today. The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed. Portfolio performance changes over time and current performance may be higher or lower than stated. The operating expense ratio may vary in future years. For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account. If performance included the effect of these additional charges, the return would be lower. 3 DAVIS VALUE PORTFOLIO Fund Overview December 31, 2012 Portfolio Composition Industry Weightings (% of Fund’s 12/31/12 Net Assets) (% of 12/31/12 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 78.19% Diversified Financials 18.12% 6.45% Common Stock (Foreign) 17.32% Insurance 12.43% 3.99% Convertible Bonds (Foreign) 0.03% Food & Staples Retailing 11.59% 2.35% Short-Term Investments 4.19% Energy 9.85% 10.94% Other Assets & Liabilities 0.27% Information Technology 9.08% 18.96% 100.00% Materials 7.27% 3.61% Food, Beverage & Tobacco 6.21% 5.91% Banks 6.10% 2.84% Retailing 5.46% 4.13% Health Care 3.01% 12.38% Transportation 2.92% 1.62% Media 2.65% 3.54% Other 2.65% 14.81% Capital Goods 1.35% 7.80% Commercial & Professional Services 1.31% 0.67% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 12/31/12 Net Assets) CVS Caremark Corp. Food & Staples Retailing 6.42% Wells Fargo & Co. Commercial Banks 5.83% American Express Co. Consumer Finance 5.68% Bank of New York Mellon Corp. Capital Markets 5.07% Costco Wholesale Corp. Food & Staples Retailing 4.37% Google Inc., Class A Software & Services 4.01% Loews Corp. Multi-line Insurance 2.87% Berkshire Hathaway Inc., Class A Property & Casualty Insurance 2.83% EOG Resources, Inc. Energy 2.78% Bed Bath & Beyond Inc. Retailing 2.68% 4 DAVIS VALUE PORTFOLIO Fund Overview – (Continued) December 31, 2012 New Positions Added (01/01/12-12/31/12) (Highlighted positions are those greater than 0.30% of the Fund’s 12/31/12 net assets) Security Industry Date of 1st Purchase % of Fund’s 12/31/12 Net Assets Emerson Electric Co. Capital Goods 05/02/12 0.40% Groupon, Inc. Retailing 03/14/12 0.16% International Business Machines Corp. Software & Services 11/07/12 0.32% Laboratory Corp. of America Holdings Health Care Equipment & Services 10/25/12 0.12% Sysco Corp. Food & Staples Retailing 03/06/12 0.28% Tiffany & Co. Retailing 01/23/12 0.30% Walgreen Co. Food & Staples Retailing 01/24/12 – Positions Closed (01/01/12-12/31/12) (Gains and losses greater than $1,000,000 are highlighted) Security Industry Date of Final Sale Realized Gain(Loss) Baxter International Inc. Health Care Equipment & Services 07/13/12 $ Becton, Dickinson and Co. Health Care Equipment & Services 06/15/12 China Coal Energy Co., Ltd. - H Energy 10/11/12 China Shipping Development Co., Ltd. - H Transportation 10/16/12 Expedia, Inc. Retailing 11/20/12 Johnson & Johnson Pharmaceuticals, Biotechnology & Life Sciences 07/03/12 Kraft Foods Inc., Class A Food, Beverage & Tobacco 06/18/12 Li & Fung Ltd. Retailing 08/10/12 LLX Logistica S.A. Transportation 06/15/12 Lockheed Martin Corp. Capital Goods 07/18/12 Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 07/09/12 MMX Mineracao e Metalicos S.A., Pfd. Materials 02/02/12 OGX Petroleo e Gas Participacoes S.A. Energy 12/28/12 Roche Holding AG - Genusschein Pharmaceuticals, Biotechnology & Life Sciences 07/20/12 Sealed Air Corp. Materials 11/13/12 Sino-Forest Corp. Materials 07/10/12 Sino-Forest Corp., Restricted Materials 07/10/12 Transatlantic Holdings, Inc. Reinsurance 03/06/12 TripAdvisor Inc. Retailing 04/17/12 Walgreen Co. Food & Staples Retailing 11/20/12 5 DAVIS VALUE PORTFOLIO Expense Example Example As a shareholder of the Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for the Fund is for the six-month period ended December 31, 2012. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses. You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (07/01/12) Ending Account Value (12/31/12) Expenses Paid During Period* (07/01/12-12/31/12) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. * Expenses are equal to the Fund’s annualized operating expense ratio (0.64%)**, multiplied by the average account valueover the period, multiplied by 184/366 (to reflect the one-half year period). ** The expense ratio reflects the impact, if any, of certain reimbursements from the Adviser. 6 DAVIS VALUE PORTFOLIO Schedule of Investments December 31, 2012 Shares Value (Note 1) COMMON STOCK – (95.51%) CONSUMER DISCRETIONARY – (8.81%) Automobiles & Components – (0.67%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.39%) Compagnie Financiere Richemont S.A., Bearer Shares, Unit A(Switzerland) Hunter Douglas N.V.(Netherlands) Media – (2.53%) Grupo Televisa S.A.B., ADR(Mexico) Walt Disney Co. Retailing – (5.22%) Bed Bath & Beyond Inc.* CarMax, Inc.* Groupon, Inc.* Liberty Interactive Corp., Series A* Liberty Ventures, Series A* Netflix Inc.* Tiffany & Co. Total Consumer Discretionary CONSUMER STAPLES – (17.23%) Food & Staples Retailing – (11.07%) Costco Wholesale Corp. CVS Caremark Corp. Sysco Corp. Food, Beverage & Tobacco – (5.93%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding N.V.(Netherlands) Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever N.V., NY Shares(Netherlands) Household & Personal Products – (0.23%) Natura Cosmeticos S.A.(Brazil) Total Consumer Staples ENERGY – (9.41%) Canadian Natural Resources Ltd.(Canada) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. Schlumberger Ltd. Transocean Ltd. Total Energy 7 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (36.09%) Banks – (5.83%) Commercial Banks – (5.83%) Wells Fargo & Co. $ Diversified Financials – (17.31%) Capital Markets – (9.97%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.68%) American Express Co. Diversified Financial Services – (1.66%) CME Group Inc. JPMorgan Chase & Co. Visa Inc., Class A Insurance – (11.88%) Insurance Brokers – (0.18%) Aon PLC Multi-line Insurance – (3.57%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a) Loews Corp. Property & Casualty Insurance – (6.44%) ACE Ltd. Berkshire Hathaway Inc., Class A* 73 Markel Corp.* Progressive Corp. Reinsurance – (1.69%) Alleghany Corp.* Everest Re Group, Ltd. Real Estate – (1.07%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (2.88%) Health Care Equipment & Services – (2.24%) Express Scripts Holding Co.* Laboratory Corp. of America Holdings* 8 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) December 31, 2012 Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (0.64%) Agilent Technologies, Inc. $ Pfizer Inc. Total Health Care INDUSTRIALS – (5.33%) Capital Goods – (1.29%) Emerson Electric Co. PACCAR Inc. Commercial & Professional Services – (1.25%) Iron Mountain Inc. Transportation – (2.79%) China Merchants Holdings International Co., Ltd.(China) Kuehne & Nagel International AG(Switzerland) Total Industrials INFORMATION TECHNOLOGY – (8.68%) Semiconductors & Semiconductor Equipment – (1.76%) Intel Corp. Texas Instruments Inc. Software & Services – (6.63%) Activision Blizzard, Inc. Google Inc., Class A* International Business Machines Corp. Microsoft Corp. Oracle Corp. Technology Hardware & Equipment – (0.29%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.91%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Ecolab Inc. Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Total Materials TELECOMMUNICATION SERVICES – (0.17%) America Movil S.A.B. de C.V., Series L, ADR(Mexico) Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $204,173,084) 9 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) December 31, 2012 Principal Value (Note 1) CONVERTIBLE BONDS – (0.03%) MATERIALS – (0.03%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b)(c) $ $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (4.19%) Banc of America Securities LLC Joint Repurchase Agreement, 0.18%, 01/02/13, dated 12/31/12, repurchase value of $6,290,063 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 3.50%-4.50%, 04/01/42-11/01/42, total market value $6,415,800) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.27%, 01/02/13, dated 12/31/12, repurchase value of $8,187,123 (collateralized by: U.S. Government agency mortgages in a pooled cash account, 4.00%, 09/20/40-10/15/40, total market value $8,350,740) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $14,477,000) Total Investments – (99.73%) – (Identified cost $219,386,084) – (d) Other Assets Less Liabilities – (0.27%) Net Assets – (100.00%) $ ADR: American Depositary Receipt *
